SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

941
KA 11-02454
PRESENT: SMITH, J.P., PERADOTTO, CARNI, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

LYLE L. BOATMAN, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL), FOR
DEFENDANT-APPELLANT.

GREGORY S. OAKES, DISTRICT ATTORNEY, OSWEGO, FOR RESPONDENT.


     Appeal from a judgment of the Oswego County Court (Walter W.
Hafner, Jr., J.), rendered May 28, 2010. The judgment revoked
defendant’s sentence of probation imposed upon his previous conviction
of criminal possession of a weapon in the third degree and sentenced
him to an indeterminate term of incarceration.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Boatman ([appeal No. 1] ___ AD3d
___ [Oct. 4, 2013]).




Entered:   October 4, 2013                         Frances E. Cafarell
                                                   Clerk of the Court